Citation Nr: 1433055	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether a declaration of forfeiture of eligibility for VA benefits against the appellant was proper.  

2.  Whether new and material evidence has been received to reopen the claim of recognition as a surviving spouse for purposes of dependency and indemnity compensation (DIC) benefits.  


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1942 to August 1945.  He died in May 1986 and the appellant claims as a surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied the appellant's application to reopen her claim for recognition as a surviving spouse and a September 2013 Forfeiture Decision by VA Veterans Benefits Administration (VBA) Compensation Services that determined that the appellant had forfeited all rights, claims, and benefits to which she might otherwise be entitled under the laws administrated by the VA.

The appellant testified at hearings at the RO in April 2009 and May 2011 conducted by decision review officers (DROs) and a hearing in January 2014 conducted by the undersigned Veterans Law Judge; copies of the transcripts are of record.  

A review of Virtual VA and VBMS electronic claims files reveals a copy of the January 2014 hearing transcript.  The remaining documents are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is the Veteran's surviving spouse and seeks to reopen her claim for recognition as a surviving spouse for the purpose of DIC benefits.  

During the pendency of her appeal, in September 2013, the VBA Compensation Services determined that forfeiture was declarable against the appellant pursuant to 38 U.S.C.A. § 6103(a).  Within one year of that decision, in January 2014, the appellant filed a statement expressing disagreement with the decision.  See 38 C.F.R. § 3.905(d) (a decision of forfeiture is subject to the provisions of § 3.104(a) and §§ 20.1103 and 20.1104 of this chapter).  "VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement."  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The Board, therefore, construes the submission as a timely Notice of Disagreement.  A Statement of the Case was not issued in regard to this issue.  Accordingly, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).  

As a final declaration of forfeiture would preclude the appellant from all rights, claims, and benefits under the laws administered by the VA (except relating to insurance benefits), the Board finds that the appellant's application to reopen the claim of recognition as a surviving spouse is inextricably intertwined and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to issue a fully responsive Statement of the Case as to the issue of forfeiture.  Only if the appellant perfects an appeal by submitting a timely Substantive Appeal, should this matter be returned to the Board for the purpose of appellate review after any indicated development has been completed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



